Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 02, 2022

The Court of Appeals hereby passes the following order:

A22D0218. CHRISTOPHER DEWAYNE MAYO v. THE STATE.

      Proceeding pro se, Christopher Dewayne Mayo filed this application for
discretionary appeal requesting permission to file an out-of-time appeal from a March
2021 trial court order revoking his probation. However, from the limited materials
submitted with his application, it does not appear that Mayo has filed a motion for an
out-of-time appeal in the trial court or that the trial court has issued any order in this
regard.
      Mayo’s motion should be directed to the trial court. This Court is an appellate
court for the correction of errors made by the trial court and has no original
jurisdiction; thus, we will not consider issues on which the trial court has not ruled.
Ward v. State, 299 Ga. App. 826, 827 (683 SE2d 894) (2009). In the absence of a trial
court order disposing of a motion for an out-of-time appeal, we have nothing to
review. Amica v. State, 307 Ga. App. 276, 282 (2) (704 SE2d 831) (2010).
      Accordingly, Mayo’s application is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          02/02/2022
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.